DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bilodeau does not teach “a second object having a second geometry and a second freeform gradient that has a color diffusion pattern at least partially defined by locations of a second set of color points within the second geometry" because an equivalent topology is not a second object having a second geometry. Examiner notes that the rejection discussed the different objects as curves forming different portions of a patch, such as C1 and D1 in fig. 7, not as equivalent topologies. Applicant argues that a color defined at a corner of a unit square is not a set of color points having locations within a second geometry. Examiner agrees that a single corner itself is not a set of color points. However, the collection of color points defined by two corners and a number of points between them on a curve, as described in Bilodeau, would appear to read on a set of points having locations within a curve, which is a geometry. Applicant argues that shared comer points, as described in Bilodeau, are not a second set of color points. Examiner notes that there does not appear to be anything in claim 1 excluding corner points from being shared. A single point can exist in multiple sets, including a first set and a second set.

Applicant argues that a corner color is not an identified second location within a second geometry of a second object based on a detected first color point at a first location within a first geometry of a first object. However, as discussed in the rejection, adjacent corners must be identified for interpolation- for example, given a first corner, a corner that is a horizontal or vertical neighbor corner must be identified to interpolate between a first corner and a second corner. Applicant argues that an interpolation is not a detection. Examiner notes that the detection is a necessary component of the interpolation- there cannot be interpolation without the identification of a second corner to interpolate with a first corner being identified as a corner at a neighboring horizontal or vertical location. 
Applicant argues that a modified gradient is not a blend object of the first and second objects. Examiner notes that cited col. 3, lines 13-48 also describes color shading being based on interpolated parameters across an object. An object being formed of interpolated colors from different corners and curves would read on a blend object since it is a blend of those colors. Applicant argues that an ordered sequence of control points does not correspond to “determining an order of interpolation of color points included in the first set and the second set” because a control point is not a color .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau (U.S. Patent 6,313,840).

As to claim 1, Bilodeau discloses in a digital medium environment to blend objects having freeform gradients, a method implemented by a computing device, the method comprising:

a first object having a first geometry and a first freeform gradient that has a color diffusion pattern at least partially defined by locations of a first set of color points within the first geometry; and a second object having a second geometry and a second freeform gradient that has a color diffusion pattern at least partially defined by locations of a second set of color points within the second geometry (fig. 7; col. 7, line 10-col. 8, line 7; a patch is defined with freeform curves rather than lines; corner points are detected that form a gradient in which color is diffused; 4 curves/gradients are shown and interpolation is done between the nearest locations; for example, if C1 were a first gradient, D1 could be a second gradient, the top left point could be a first location and the bottom left point could be a second point at a second location);
detecting, by the computing device, a first color point of the first set at a first location within the first geometry (fig. 7; col. 7, line 10-col. 8, line 7; a patch is defined with freeform curves rather than lines; corner points are detected that form a gradient in which color is diffused);
identifying, by the computing device, a second location within the second geometry based on the first location within the first geometry (fig. 7; col. 7, line 10-col. 8, line 7; for color calculation, corner colors are bilinearly interpolated over a unit square, necessitating the identification of adjacent corners; for example, for a top left corner, a corresponding bottom left corner point would be identified);

generating, by the computing device, for display in a user interface (col. 3, lines 13-48; the blend object is rendered such that a user can adjust shading and gradients) of a display device a blend object of the first and second objects by interpolating the first color point and the second color point (fig. 7; col. 1, lines 47-62; col. 7, line 10-col. 8, line 55; smooth shading is accomplished between the points using interpolation).

As to claim 2, Bilodeau discloses wherein a number of color points included in the first set is different from a number of color points included in the second set (col. 11, lines 30-48; subdivision is done on each gradient curve; depending on each curve’s geometry, the number of control color points may vary)

As to claim 3, Bilodeau discloses wherein the second freeform gradient includes a color line (col. 8, lines 1-7; the patch can be a square which would mean each gradient would define a line between colors).



As to claim 6, Bilodeau discloses wherein the second set of color points includes a third color point and the proximity of the second color point is closer to the second location than a proximity of the third color point with respect to the second location (fig. 7; if C1 is one gradient and D1 is another, the point further from the other gradient can read on a third color point).

As to claim 7, Bilodeau discloses wherein the interpolating includes interpolating a color value of the first color point and a color value of the second color point (fig. 7; col. 7, line 10-col. 8, line 7; interpolation occurs between each defined color point value of the patch).

As to claims 8 and 9, Bilodeau discloses wherein the interpolating is linear and/or nonlinear (fig. 9; col. 6, lines 17-26; col. 9, lines 46-57; interpolation may be linear and/or non-linear cubic spline).

As to claim 11, see the rejection to claim 1.

As to claim 12, see the rejection to claim 1.



As to claim 15, see the rejection to claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau in view of Uesaki (U.S. Publication 2005/0012750).

As to claim 4, Bilodeau discloses curves as freeform gradients and interpolation of a second set of color points, as noted in the rejection to claim 1. Bilodeau does not disclose, but Uesaki does disclose generating an order of interpolation of a second set of points (fig. 1; figs. 4a-4c; p. 1, section 0010; p. 4, sections 0067-0069; an order of interpolation in a number of curves is generated). Motivation for this is to subdivide curves so that they can be rendered accurately but be compact for storage and transmission (p. 1, sections 0004-0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in order to modify Bilodeau to generate an order of interpolation of the second set of points in order to subdivide curves so that they can be rendered accurately but be compact for storage and transmission as taught by Uesaki.

As to claim 10, Bilodeau discloses curves as freeform gradients. Bilodeau does not disclose, but Uesaki discloses wherein the identifying includes generating a first grid on the first curve and a second grid on the second curve and wherein the first location has particular grid coordinates and the second location has the particular grid coordinates (figs. 9a-9c; figs. 21a-21e; identical grids are generated for the objects; at least one location is shared between adjacent curves, which would give them the same coordinates). Motivation for the combination is found in the rejection to claim 4 above.

As to claim 13, see the rejection to claim 4. 

As to claim 16, see the rejections to claims 1 and 4.

As to claim 17, Bilodeau discloses curves as freeform gradients and interpolation of a first and second set of color points, as noted in the rejection to claim 1. Bilodeau does not disclose, but Uesaki does disclose wherein the order of interpolation is based on an order of generation of the points included in the first set and the second set (fig. 1; fig. 3; p. 1, section 0010; p. 4, sections 0067-0069; an order of interpolation in a number of curves is generated; point q4 on a first curve is generated before point q7 on a second curve, for example, because q4 must be generated to generate q7). Motivation for the combination is found in the rejection to claim 4 above.

As to claim 18, Bilodeau discloses curves as freeform gradients and interpolation of a first and second set of color points, as noted in the rejection to claim 1. Bilodeau does not disclose, but Uesaki does disclose wherein the order of interpolation is based on distances between points included in the first set and a reference point of the first geometry and distances between points included in the second set and a reference point of the second geometry (fig. 1; fig. 3; figs. 4a-4c; figs. 9a-9c; figs. 21a-21e; p. 1, section 0010; p. 4, sections 0067-0069; an order of interpolation in curves is generated based on nearest points; for example, the point q7 is generated after q4 because reference point q4 has short distances to color points q1 and q0, reference point q7 

As to claim 19, Uesaki discloses wherein the order of interpolation is based on mapping a grid element of the first object to a corresponding grid element of the second object (fig. 1; figs. 4a-4c; figs. 9a-9c; figs. 21a-21e; p. 1, section 0010; p. 4, sections 0067-0069; an order of interpolation in curves is generated based on nearest points; the points are plotted on a grid). Motivation for the combination is found in the rejection to claim 4 above.

As to claim 20, Bilodeau does not disclose, but Uesaki does disclose generating a first grid on the first object and a second grid on the second object, the first grid and the second grid having an equal number of grid elements (figs. 9a-9c; figs. 21 a-21 e; identical grids are generated for the objects). Motivation for the combination is found in the rejection to claim 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AARON M RICHER/Primary Examiner, Art Unit 2612